Citation Nr: 1208723	
Decision Date: 03/07/12    Archive Date: 03/19/12

DOCKET NO.  09-42 006A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to service connection for a bilateral knee disability.

2.  Entitlement to service connection for bilateral hearing loss.

3.  Entitlement to service connection for neuropathy of the bilateral upper extremities.

4.  Entitlement to service connection for a right eye disability, mixed myopic astigmatism.  

5.  Entitlement to service connection for a cervical spine disability.

6.  Entitlement to service connection for headaches.

7.  Entitlement to service connection for acne vulgaris, including residual scars.



REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. Havelka, Counsel


INTRODUCTION

The Veteran had active duty service from November 1994 to December 1998.  Upon separation from active duty he joined the Marine Corps Reserve; he subsequently was called to periods of active duty service from July 2004 to June 2005 and from May 2009 to June 2010.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee, which, in part, denied service connection for the disabilities indicated above.  

In November 2011, the Veteran testified at a hearing at the RO before the undersigned Veterans Law Judge.  A transcript of this testimony is associated with the claims file.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  In November 2011, prior to the promulgation of a decision in the appeal, the appellant requested withdrawal of the appeal with respect the issues of entitlement to service connection for:  a bilateral knee disability; bilateral hearing loss; neuropathy of the bilateral upper extremities; and a right eye disability, mixed myopic astigmatism.  

2.  The evidence establishes that the Veteran was wounded in combat as a result of a blast injury.

3.  The Veteran has a current cervical spine disability diagnosed as degenerative disc disease.  

4.  The Veteran has a diagnosis of chronic headaches.  

5.  The Veteran reports a continuity of symptomatology of neck pain and headaches dating from the blast injury during service to the present.  

6.  The Veteran's skin was normal on entry examination in August 1993; service treatment records reveal treatment for acne vulgaris during his first period of active duty service.  

7.  VA examination in February 2008 revealed the presence of acne scars.  


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of the appeal for entitlement service connection for a bilateral knee disability have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002 & Supp. 2011); 38 C.F.R. § 20.204 (2011).

2.  The criteria for withdrawal of the appeal for entitlement service connection for bilateral hearing loss have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002 & Supp. 2011); 38 C.F.R. § 20.204 (2011).

3.  The criteria for withdrawal of the appeal for entitlement service connection for neuropathy of the bilateral upper extremities have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002 & Supp. 2011); 38 C.F.R. § 20.204 (2011).

4.  The criteria for withdrawal of the appeal for entitlement service connection for a right eye disability, mixed myopic astigmatism, have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002 & Supp. 2011); 38 C.F.R. § 20.204 (2011).

5.  The criteria for service connection for a cervical spine disability have been met.  38 U.S.C.A. §§ 101(16), 1110, 1131 (West 2002 & Supp. 2011); 38 C.F.R. § 3.303 (2011).  

6.  The criteria for service connection for  headaches have been met.  38 U.S.C.A. §§ 101(16), 1110, 1131 (West 2002 & Supp. 2011); 38 C.F.R. § 3.303 (2011).  

7.  The criteria for service connection for acne vulgaris, including residual scars, have been met.  38 U.S.C.A. §§ 101(16), 1110, 1131 (West 2002 & Supp. 2011); 38 C.F.R. § 3.303 (2011).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Withdrawal of Appeals

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105.  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204.  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.  

At the November 2011 hearing the Veteran requested the withdrawal of the appeal with respect the issues of entitlement to service connection for:  a bilateral knee disability; bilateral hearing loss; neuropathy of the bilateral upper extremities; and a right eye disability, mixed myopic astigmatism.  This serves to withdraw these issues on appeal.  There remain no allegations of errors of fact or law for appellate consideration with respect to these issues.  Accordingly, the Board does not have jurisdiction to review the appeal and dismissal is warranted.

II.  Service Connection

VA is required to meet the notice and duty to assist provisions of 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 and 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326.  Given the favorable outcome below, no conceivable prejudice to the Veteran could result from the grants of service connection below.  See Bernard v. Brown, 4 Vet. App. 384 (1993). 

Service connection may be established for a disability resulting from personal injury suffered or disease contracted in the line of duty or for aggravation of preexisting injury suffered or disease contracted in the line of duty.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.

When a chronic disease identity is established in service, then a showing of continuity after discharge is not required.  Continuity of symptomatology is required only where the condition noted during service (or in a presumptive period) is not, in fact, shown to be chronic or where the diagnosis of chronicity may be legitimately questioned. 38 C.F.R. § 3.303(b).  The nexus between service and the current disability can be satisfied by medical or lay evidence of continuity of symptomatology and medical evidence of a nexus between the present disability and the symptomatology.  See Voerth v. West, 13 Vet. App. 117 (1999); Savage v. Gober, 10 Vet. App. 488, 495 (1997).  

Service connection may also be granted for any injury or disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service. 38 C.F.R. § 3.303(d).

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination, the benefit of the doubt is afforded the claimant.

Following the point at which it is determined that all relevant evidence has been obtained, it is the Board's principal responsibility to assess the credibility, and therefore the probative value of proffered evidence of record as a whole.  Owens v. Brown, 7 Vet. App. 429, 433 (1995); see Elkins v. Gober, 229 F. 3d 1369 (Fed. Cir. 2000); Madden v. Gober, 125 F. 3d 1477, 1481 (Fed. Cir. 1997) (and cases cited therein); Guimond v. Brown, 6 Vet. App. 69, 72 (1993); Hensley v. Brown, 5 Vet. App. 155, 161 (1993).

In determining whether documents submitted by a veteran are credible, the Board may consider internal consistency, facial plausibility, and consistency with other evidence submitted on behalf of the claimant.  Caluza v. Brown, 7 Vet. App. 498, 511 (1995); see also Pond v. West, 12 Vet. App. 341, 345 (2000).

A.  Cervical Spine and Headaches

The Veteran is a Marine who had a second period of active duty from July 2004 to June 2005.  During this period of service he served in combat in Iraq and was awarded the Combat Action Ribbon.  

In the case of any veteran who engaged in combat with the enemy in active service, VA shall accept as sufficient proof of service connection of any disease or injury alleged to have been incurred in or aggravated by such service, satisfactory lay or other evidence of service incurrence or aggravation if consistent with the circumstances, conditions, or hardships of such service, notwithstanding the fact that there is no official record of such incurrence or aggravation in such service, and to that end, shall resolve every reasonable doubt in favor of the veteran.  38 U.S.C.A. § 1154(b).  This provision does not create a statutory presumption that a combat veteran's alleged disease or injury is service connected.  Collette v. Brown, 82 F.3d 389, 392   (Fed. Cir. 1996).  Rather, it aids the combat veteran by relaxing the adjudicative evidentiary requirements for determining what happened in service.  Dambach v. Gober, 223 F.3d 1376, 1380-81 (Fed. Cir. 2000); see also Jensen v. Brown, 19 F.3d 1413, 1416-17 (Fed. Cir. 1994). 

Complete copies of service treatment records from the Veteran's second and third periods of active service have not been obtained.  However, an October 2004 service treatment record reveals that the Veteran was subjected to a blast injury from an incoming rocket or mortar round.  He was disoriented from the blast and seen by his unit's corpsman.  A February 2005 post-deployment examination reveals the that Veteran reported complaints of headaches and muscle aches and that he had been injured during combat from a rocket explosion.  

The Board accepts as fact that the Veteran did indeed incur a blast injury, including injury to his cervical spine, during the combat action in which he was wounded.  This is consistent with the documented circumstances, conditions, and hardships of his combat service in Iraq. 

VA treatment records dated from 2007 to the present reveal treatment for complaints of headaches and neck pain.  In September 2007 magnetic resonance imaging (MRI) examination of the Veteran's cervical spine was conducted and revealed evidence of degenerative disc disease from the C4 to C6 level of the cervical spine.  

In February 2008, VA examination of the Veteran was conducted.  The Veteran reported having a blast injury during service and that he lost consciousness from the blast.  He reported continuing complaints of headaches and neck pain from that point until the present.  After full examination and review of the evidence of record, including MRI reports, the diagnosis was degenerative disc disease of the cervical spine and chronic headaches.  No specific etiology opinion was offered, but the examiner clearly relied upon the Veteran's credible report of a blast injury during the examination.  

The evidence reveals that that Veteran was wounded by a blast injury during service.  He reports a continuity of symptomatology of complaints of neck pain dating from that injury until the present.  He has a current diagnosis of degenerative disc disease of the cervical spine; this diagnosis relies upon the credible report of blast injury in making the diagnosis.  There is not a preponderance of the evidence against the claim and, accordingly, service connection for a cervical spine disability is warranted.

The evidence reveals that that Veteran was wounded by a blast injury during service.  He reports a continuity of symptomatology of complaints of headaches dating from that injury until the present.  The 2008 VA examination report indicates a diagnosis of chronic headaches; this diagnosis relies upon the credible report of blast injury in making the diagnosis.  There is not a preponderance of the evidence against the claim and, accordingly, service connection for a headaches is warranted.

B.  Acne Vulgaris

The Veteran's claim for service connection for acne vulgaris is related to his first period of active service.  Entrance examination of the Veteran was conducted in August 1993.  Clinical evaluation of his skin was normal at that time, with no abnormalities noted by the examining physician.

Service treatment records dated during the Veteran's first period of service reveal that he was diagnosed with acne vulgaris during his first period of service and that it manifested recently during service.  The November 1998 separation examination indicated the presence of acne upon separation and that the Veteran was prescribed topical medication, retina A, to treat this disability.

The February 2008 VA examination revealed the presence of residual acne scars.   

The evidence reveals that that Veteran entered service in 1994 with normal skin and that he developed acne vulgaris during his first period of service.  On separation he was still being treated for acne with prescription medication.  Recent VA examination reveals the presence of residual acne scaring.  There is not a preponderance of the evidence against the claim and, accordingly, service connection for acne vulgaris, including residual scars, is warranted.


ORDER

The appeal for entitlement to service connection for a bilateral knee disability is dismissed.  

The appeal for entitlement to service connection for bilateral hearing loss is dismissed.  

The appeal for entitlement to service connection for neuropathy of the bilateral upper extremities is dismissed.  

The appeal for entitlement to service connection for b a right eye disability, mixed myopic astigmatism, is dismissed.  

Service connection for a cervical spine disability is granted.

Service connection for headaches is granted.

Service connection for acne vulgaris, including residual scars, is granted.



____________________________________________
RONALD W. SCHOLZ 
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


